Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

DETAILED ACTION
This Office Action is in response to the application 17/392,118, filed on 8/2/2021.
Claims 1-20 have been examined and are pending.  Claims 1 and 11 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/06/2021, 02/09/2022, 04/05/2022, and 07/20/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,102,248), in view of Nakajima (US20080201544), filed January 2, 2008.  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20  of the instant application are encompassed by limitations recited in claims 1-17  of U.S. Patent No. 11,102,248 (see table below).  
Claims 1-17  of U.S. Patent No. 11,102,248 do not explicitly disclose updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device.
However, in an analogous art, Nakajima discloses containing updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device (Nakajima, paragraph 0119, completion of data erasure message sent by storage controller to management computer 500, paragraph 0120, administrator can ascertain appropriately the erasure of memory has been carried out; paragraph 0048, operator can use input interface to input information via a keyboard or a mouse; display for outputting information to an operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with the method/ application gateway server computer system of Claims 1-17  of U.S. Patent No. 11,102,248  to include receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache; and updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device. 
One would have been motivated to provide users with the benefits of enabling a memory to become promptly useable after erasure (Nakajima: paragraph 0008). 
 

Instant Application 17/392,118
U.S. Patent No. 9,979,751
Claim 1:  A method, comprising:

providing, by an application gateway server computer, an application administration interface to a computing device communicatively connected to the application gateway server computer; 

receiving, by the application gateway server computer through the application administration interface, a selection of an action to remove an application from a managed cache in a managed container on a user device associated with the user; 

sending, by the application gateway server computer to the user device, a notification to remove the application from the managed cache, wherein the notification is received by an operating system on the user device and sent by the operating system on the user device to the managed container on the user device, and wherein, responsive to the notification from the operating system on the user device, the managed container deletes the application and any document associated with the application from the managed cache without involving the application; 

receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache; and 



updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device.  

1. A method, comprising: 
receiving enterprise content from an application gateway server computer, the receiving performed by a managed container communicatively connected to the application gateway server computer over a network, wherein the managed container is downloaded from a source on the Internet and running on a client device and wherein the managed container includes a managed cache configured for storing content managed by or through the application gateway server computer; 
storing, by the managed container, the enterprise content in the managed cache in the managed container, the enterprise content associated with an application that runs in a secure runtime environment provided by the managed container; 












receiving, by the managed container from the application gateway server computer, a notification to remove the enterprise content from the client device, the notification specifically targeting the client device or a user associated with the client device; and

responsive to the notification from the application gateway server computer, deleting, by the managed container, the enterprise content from the managed cache in the managed container independently of a local operating system on the client device and without using the application associated with the enterprise content, wherein the enterprise content comprises a plurality of versions of a document and wherein the deleting the enterprise content from the managed cache of the managed container comprises deleting the plurality of the document from the managed cache of the managed container.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,171,501), in view of Nakajima (US20080201544), filed January 2, 2008.  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20  of the instant application are encompassed by limitations recited in claims 1-18  of U.S. Patent No. 10,171,501 (see table below).  
Claims 1-18 of U.S. Patent No. 10,171,501 do not explicitly disclose updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device.
However, in an analogous art, Nakajima discloses containing updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device (Nakajima, paragraph 0119, completion of data erasure message sent by storage controller to management computer 500, paragraph 0120, administrator can ascertain appropriately the erasure of memory has been carried out; paragraph 0048, operator can use input interface to input information via a keyboard or a mouse; display for outputting information to an operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with the method/ application gateway server computer system of Claims 1-18 of U.S. Patent No. 10,171,501  to include receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache; and updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device. 
One would have been motivated to provide users with the benefits of enabling a memory to become promptly useable after erasure (Nakajima: paragraph 0008). 



Instant Application 17/392,118
U.S. Patent No. 10,171,501
Claim 1:  A method, comprising:

providing, by an application gateway server computer, an application administration interface to a computing device communicatively connected to the application gateway server computer; 




receiving, by the application gateway server computer through the application administration interface, a selection of an action to remove an application from a managed cache in a managed container on a user device associated with the user; 




sending, by the application gateway server computer to the user device, a notification to remove the application from the managed cache, wherein the notification is received by an operating system on the user device and sent by the operating system on the user device to the managed container on the user device, and wherein, responsive to the notification from the operating system on the user device, the managed container deletes the application and any document associated with the application from the managed cache without involving the application; 





receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache; and 




updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device.  

Claim 1:  A method, comprising: 

running, by a client device of an application gateway server computer, a managed container that the client device has downloaded from a network source, the managed container written in a programming language native to the client device and comprising a managed cache and an application framework, the application framework having an execution engine; 

receiving, from the application gateway server computer by the managed container running on the client device, a client application for a backend system operating in an enterprise computing environment, wherein the application gateway server computer communicates with the backend system through a firewall of the enterprise computing environment; 

storing, by the managed container running on the client device, the client application for the backend system in the managed cache of the managed container, wherein the storing further comprises: storing, in the managed cache of the managed container, a plurality of client applications for a plurality of backend systems operating in the enterprise computing environment, the plurality of client applications received by the managed container from the application gateway server computer; 

providing, by the execution engine of the managed container, a runtime environment for running the client application on the client device; 

receiving, by the managed container running on the client device, a remote wipe message from the application gateway server computer over a network connection, the remote wipe message initiated at the application gateway server computer and specific to a user associated with the client device; 

causing, by the managed container running on the client device and independently of a local operating system of the client device in response to the remote wipe message from the application gateway server computer, a low level destruction to content or a portion thereof within the managed cache of the managed container, the low level destruction to the managed cache caused by the managed container resulting in deletion of the client application for the backend system; and sending, from the managed container to the application gateway server computer using an application programming interface of the application gateway server computer, an acknowledgement or message that the managed container had completed the remote wipe.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US20140032691), filed October 3, 2013 (claiming priority to provisional 61806577 filed March 29, 2013, and provisional 61861736, filed August 2, 2013), in view of Nakajima (US20080201544), filed January 2, 2008. 
Regarding claim 1, Barton 691 discloses a method, comprising: 
providing, by an application gateway server computer, an application administration interface to a computing device communicatively connected to the application gateway server computer  (Barton 691, paragraph 0110, , 61861736, paragraph 0109, administration console command, remote wipe functionality, Barton 691, paragraph 0560, 61861736, paragraph 0534, managed cache encompasses a secure data container 528, managed container encompasses managed partition 510)
receiving, by the application gateway server computer through the application administration interface, a selection of an action to remove an application from a managed cache in a managed container on a user device associated with the user (Barton 691, paragraph 0110, , 61861736, paragraph 0109, administration console command, remote wipe functionality, Barton 691, paragraph 0560, 61861736, paragraph 0534, managed cache encompasses a secure data container 528, managed container encompasses managed partition 510);
sending, by the application gateway server computer to the user device, a notification to remove the application from the managed cache, wherein the notification is received by an operating system on the user device and sent by the operating system on the user device to the managed container on the user device, and wherein, responsive to the notification from the operating system on the user device, the managed container deletes the application and any document associated with the application from the managed cache without involving the application (Barton 691, paragraph 0078, 61861736, paragraph 0077, secure data container includes files, databases and the like.  Data stored in the secure data container may be deleted upon receipt of a command.  Enterprise may make a selective wipe).
Barton 691 does not explicitly disclose receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache; and 
updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device.  
However, in an analogous art, Nakajima discloses receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache (Nakajima, paragraph 0119, completion of data erasure message sent by storage controller to management computer 500, paragraph 0120, administrator can ascertain appropriately the erasure of memory has been carried out; paragraph 0048, operator can use input interface to input information via a keyboard or a mouse; display for outputting information to an operator);
updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device (Nakajima, paragraph 0119, completion of data erasure message sent by storage controller to management computer 500, paragraph 0120, administrator can ascertain appropriately the erasure of memory has been carried out; paragraph 0048, operator can use input interface to input information via a keyboard or a mouse; display for outputting information to an operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with the method/ application gateway server computer system of Barton 691 to include receiving, by the application gateway server computer from the managed container, a message that the application has been deleted from the managed cache; and updating, by the application gateway server computer, the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device. 
One would have been motivated to provide users with the benefits of enabling a memory to become promptly useable after erasure (Nakajima: paragraph 0008). 
Regarding claim 8, Barton 691 and Nakajima disclose the method according to claim 1.  Barton 691 discloses further comprising: tracking information on any device associated with the user (Barton 691, paragraph 0193, 61861736, paragraph 0187,tracking information encompasses location services, e.gl., GPS, triangulation, wifi tracking).  Nakajima discloses providing the information as tracked through the application administration interface (Nakajima, paragraph 0048, management interface 350, output interface 375 for outputting information to an operator).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 9, Barton 691 and Nakajima disclose the method according to claim 1.  Nakajima discloses wherein the action is one of a plurality of actions provided through the application administration interface, the plurality of actions including atAttorney Docket No.PATENT APPLICATION OPEN2820-3- 35-Customer No. 109422 least one of an action for application configuration, an action for obtaining application information, an action for application editing, or an application for changing or setting an access permission (Nakajima, paragraph 0048, management interface 350, output interface 375 for outputting information to an operator).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 10, Barton 691 and Nakajima disclose the method according to claim 1.  Barton 691 discloses wherein the action is one of a plurality of actions and wherein the application is one of a plurality of applications in the managed container, wherein the application administration interface further comprises deployment options, and wherein the plurality of actions and the deployment options are applicable to the plurality of applications in the managed container through the application administration interface to thereby provide a centralized administration and configuration for the plurality of applications in the managed cache (Barton 691, paragraph 0076, 61861736, paragraph 0074, managed container encompasses managed partition; enterprise deployment of applications on mobile device).  (Nakajima, paragraph 0048, management interface 350, output interface 375 for outputting information to an operator).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 11, Barton 691 discloses an application gateway server computer system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for  (Barton 691, paragraph 0064, processor, memory, software);
providing an application administration interface to a computing device communicatively connected to the application gateway server computer (Barton 691, paragraph 0110, , 61861736, paragraph 0109, administration console command, remote wipe functionality, Barton 691, paragraph 0560, 61861736, paragraph 0534, managed cache encompasses a secure data container 528, managed container encompasses managed partition 510);
receiving, through the application administration interface, a selection of an action to remove an application from a managed cache in a managed container on a user device associated with the user (Barton 691, paragraph 0110, , 61861736, paragraph 0109, administration console command, remote wipe functionality, Barton 691, paragraph 0560, 61861736, paragraph 0534, managed cache encompasses a secure data container 528, managed container encompasses managed partition 510);
sending, to the user device, a notification to remove the application from the managed cache, wherein the notification is received by an operating system on the user device and sent by the operating system on the user device to the managed container on the user device, and wherein, responsive to the notification from the operating system on the user device, the managed container deletes the application and any document associated with the application from the managed cache without involving the application (Barton 691, paragraph 0078, 61861736, paragraph 0077, secure data container includes files, databases and the like.  Data stored in the secure data container may be deleted upon receipt of a command.  Enterprise may make a selective wipe).
Barton 691 does not explicitly disclose receiving, from the managed container, a message that the application has been deleted from the managed cache; and updating the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device.  
However, in an analogous art, Nakajima discloses receiving, from the managed container, a message that the application has been deleted from the managed cache (Nakajima, paragraph 0119, completion of data erasure message sent by storage controller to management computer 500, paragraph 0120, administrator can ascertain appropriately the erasure of memory has been carried out; paragraph 0048, operator can use input interface to input information via a keyboard or a mouse; display for outputting information to an operator);
updating the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device  (Nakajima, paragraph 0119, completion of data erasure message sent by storage controller to management computer 500, paragraph 0120, administrator can ascertain appropriately the erasure of memory has been carried out; paragraph 0048, operator can use input interface to input information via a keyboard or a mouse; display for outputting information to an operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima with the method/ application gateway server computer system of Barton 691 to include receiving, from the managed container, a message that the application has been deleted from the managed cache; and updating the application administration interface to reflect deletion of the application from the managed cache of the managed container on the user device. 
One would have been motivated to provide users with the benefits of enabling a memory to become promptly useable after erasure (Nakajima: paragraph 0008). 
Regarding claim 18, Barton 691 and Nakajima disclose the application gateway server computer system of claim 11.  Barton 691 discloses wherein the stored instructions are further translatable by the processor for: tracking information on any device associated with the user (Barton 691, paragraph 0193, 61861736, paragraph 0187,tracking information encompasses location services, e.gl., GPS, triangulation, wifi tracking).  Nakajima discloses providing the information as tracked through the application administration interface (Nakajima, paragraph 0048, management interface 350, output interface 375 for outputting information to an operator).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 19, Barton 691 and Nakajima disclose the application gateway server computer system of claim 11.  Nakajima discloses wherein the action is one of a plurality of actions provided through the application administration interface, the plurality of actions including at least one of an action for application configuration, an action for obtaining application information, an action for application editing, or an application for changing or setting an access permission (Nakajima, paragraph 0048, management interface 350, output interface 375 for outputting information to an operator).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 20, Barton 691 and Nakajima disclose the application gateway server computer system of claim 11.  Barton 691 and Nakajima disclose wherein the action is one of a plurality of actions and wherein the application is one of a plurality of applications in the managed container, wherein the application administration interface further comprises deployment options, and wherein the plurality of actions and the deployment options are applicable to the plurality of applications in the managed container through the application administration interface to thereby provide a centralized administration and configuration for the plurality of applications in the managed cache (Barton 691, paragraph 0076, 61861736, paragraph 0074, managed container encompasses managed partition; enterprise deployment of applications on mobile device) (Nakajima, paragraph 0048, management interface 350, output interface 375 for outputting information to an operator).  The motivation is the same as that of the claim from which this claim depends.



Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US20140032691), filed October 3, 2013 (claiming priority to provisional 61806577 filed March 29, 2013, and provisional 61861736, filed August 2, 2013), in view of Nakajima (US20080201544), filed January 2, 2008, and further in view of Cox (US20060106801), filed November 12, 2004. 
Regarding claim 2, Barton 691 and Nakajima disclose the method according to claim 1.
Barton 691 and Nakajima disclose further comprising: receiving, by the application gateway server computer through the application administration interface, a remote wipe request specific to a user; determining what user devices are associated with the user (Barton 691, paragraph 0286, 61861736, paragraph 0283, enterprise enabled to remotely initiate deletion of application’s data on a particular mobile device 920 of a particular employee, without affecting other users of the application; also Barton 691, paragraph 0390, 61861736, paragraph 0375; Barton 691, paragraph 0514, 61861736, paragraph 0490, selection of individual or device);
sending notifications to all the user devices associated with the user, wherein each of the notifications is received by an operating system local to a user device, wherein each respective notification is sent by the operating system local to the user device to a respective managed container on the user device, and wherein, responsive to the respective notification, the respective managed container deletes all content in a respective managed cache of the respective managed container without removing any application outside the managed container (Barton 691, paragraph 0110, , 61861736, paragraph 0109, administration console command, remote wipe functionality, Barton 691, paragraph 0560, 61861736, paragraph 0534, managed cache encompasses a secure data container 528, managed container encompasses managed partition 510).
Barton 691 and Nakajima do not explicitly disclose the determining including determining what managed containers are enrolled with the application gateway server computer.
However, in an analogous art, Cox discloses the determining including determining what managed containers are enrolled with the application gateway server computer (Cox, paragraph 0026, registry for location of containers within application server 200; paragraph 0047, installed locations of containers with application server 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cox with the method/ application gateway server computer system of Barton 691 and Nakajima to include the determining including determining what managed containers are enrolled with the application gateway server computer. 
One would have been motivated to provide users with the benefits of securing the location of containers to prevent illicit activities by illegitimate programs  (Cox: paragraphs 0005-0008). 
Regarding claim 3, Barton 691, Nakajima, and Cox disclose the method according to claim 2.  Barton 691, Nakajima, and Cox do not explicitly disclose wherein deleting all content in the respective managed cache of the respective managed container comprises causing a low level destruction to all the content within the managed cache to thereby clear the managed cache (Barton 691, paragraph 0078, 61861736, paragraph 0077, Enterprise may make a selective wipe).
Regarding claim 12, Barton 691 and Nakajima disclose the application gateway server computer system of claim 11.  Barton 691 discloses wherein the stored instructions are further translatable by the processor for: receiving, through the application administration interface,  a remote wipe request specific to a user; determining what user devices are associated with the user (Barton 691, paragraph 0286, 61861736, paragraph 0283, enterprise enabled to remotely initiate deletion of application’s data on a particular mobile device 920 of a particular employee, without affecting other users of the application; also Barton 691, paragraph 0390, 61861736, paragraph 0375; Barton 691, paragraph 0514, 61861736, paragraph 0490, selection of individual or device);
sending notifications to all the user devices associated with the user, wherein each of the notifications is received by an operating system local to a user device, wherein each respective notification is sent by the operating system local to the user device to a respective managed container on the user device, and wherein, responsive to the respective notification, the respective managed container deletes all content in a respective managed cache of the respective managed container without removing any application outside the managed container (Barton 691, paragraph 0110, , 61861736, paragraph 0109, administration console command, remote wipe functionality, Barton 691, paragraph 0560, 61861736, paragraph 0534, managed cache encompasses a secure data container 528, managed container encompasses managed partition 510).
Barton 691 and Nakajima do not explicitly disclose the determining including determining what managed containers are enrolled with the application gateway server computer.
However, in an analogous art, Cox discloses the determining including determining what managed containers are enrolled with the application gateway server computer (Cox, paragraph 0026, registry flor location of containers within application server 200; paragraph 0047, installed locations of containers with application server 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cox with the method/ application gateway server computer system of Barton 691 and Nakajima to include the determining including determining what managed containers are enrolled with the application gateway server computer. 
One would have been motivated to provide users with the benefits of securing the location of containers to prevent illicit activities by illegitimate programs  (Cox: paragraphs 0005-0008). 
Regarding claim 13, Barton 691, Nakajima, and Cox disclose the application gateway server computer system of claim 12.  Barton 691, Nakajima, and Cox do not explicitly disclose wherein deleting all content in the respective managed cache of the respective managed container comprises causing a low level destruction to all the content within the managed cache to thereby clear the managed cache (Barton 691, paragraph 0078, 61861736, paragraph 0077, Enterprise may make a selective wipe).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US20140032691), filed October 3, 2013 (claiming priority to provisional 61806577 filed March 29, 2013, and provisional 61861736, filed August 2, 2013), in view of Nakajima (US20080201544), filed January 2, 2008, and Cox (US20060106801), filed November 12, 2004, and further in view of Yankovich (US10078656), filed November 21, 2008. 
Regarding claim 4, Barton 691, Nakajima, and Cox disclose the method according to claim 2.  
Barton 691, Nakajima, and Cox disclose deleting the enterprise content from the managed cache of the managed container, but do not explicitly disclose wherein deleting all content in the respective managed cache of the respective managed container comprises deleting all versions of a document from the respective managed cache.  
However, in an analogous art, Yankovich discloses wherein deleting all content in the respective managed cache of the respective managed container comprises deleting all versions of a document from the respective managed cache (Yankovich, paragraph 0048, document repository workspace application 210 [i.e., enterprise content] provides users with interactive access to a document repository for the storage and distribution of shared documents; paragraph 0049, any cached versions [i.e., plurality of versions] of the workspace application or document are removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yankovich with the method/ application gateway server computer system of Barton 691, Nakajima, and Cox to include wherein deleting all content in the respective managed cache of the respective managed container comprises deleting all versions of a document from the respective managed cache. 
One would have been motivated to provide users with the benefits of enabling collaboration among workspace participants (Yankovich: paragraph 0081). 
Regarding claim 14, Barton 691, Nakajima, and Cox disclose the application gateway server computer system of claim 12.  
Barton 691, Nakajima, and Cox disclose deleting the enterprise content from the managed cache of the managed container, but do not explicitly disclose wherein deleting all content in the respective managed cache of the respective managed container comprises deleting all versions of a document from the respective managed cache.  
However, in an analogous art, Yankovich discloses wherein deleting all content in the respective managed cache of the respective managed container comprises deleting all versions of a document from the respective managed cache (Yankovich, paragraph 0048, document repository workspace application 210 [i.e., enterprise content] provides users with interactive access to a document repository for the storage and distribution of shared documents; paragraph 0049, any cached versions [i.e., plurality of versions] of the workspace application or document are removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yankovich with the method/ application gateway server computer system of Barton 691, Nakajima, and Cox to include wherein deleting all content in the respective managed cache of the respective managed container comprises deleting all versions of a document from the respective managed cache. 
One would have been motivated to provide users with the benefits of enabling collaboration among workspace participants (Yankovich: paragraph 0081). 
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (Barton 691) (US20140032691), filed October 3, 2013 (claiming priority to provisional 61806577 filed March 29, 2013, and provisional 61861736, filed August 2, 2013), in view of Nakajima (US20080201544), filed January 2, 2008, and further in view of Barton (Barton 174)  (US20140109174), filed September 17, 2013. 
Regarding claim 5, Barton 691 and Nakajima disclose the method according to claim 5.
Barton 691 and Nakajima disclose further comprising:  determining that a managed container running on an unapproved device has connected to the application gateway server computer; and  communicating, by the application gateway server computer to the managed container running on the unapproved device, a remote wipe request or message, wherein the managed container running on the unapproved device clears content of a managed cache in the managed container and  wherein the managed container running on the unapproved device performs the remote wipe independently of a local operating system of the unapproved device and without affecting other applications on the unapproved device (Barton 691, paragraph 0222, 61861736, paragraph 0216, mobile device maintains data connection with enterprise system, wiping the device of all enterprise and application data in response to a command received from the mobile device management system, device stolen; Barton 691, paragraph 0384, 61861736, paragraph 0369, enterprise’s IT department can initiate a selective wipe of a particular mobile device by issuing a wipe command to the device).
Barton 691 and Nakajima do not explicitly disclose sends an acknowledgement of remote wipe to the application gateway server computer.
However, in an analogous art, Barton 174 discloses sends an acknowledgement of remote wipe to the application gateway server computer (Barton 174, paragraph 0166, “At step 1109, the mobile device may transmit a selective wipe acknowledgement to the enterprise.  Such an acknowledgement may provide an indication to the enterprise that the selective wipe was successful.  The acknowledgement may include a listing of applications and/or listing of tickets that were affected/deleted by the selective wipe.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton 174 with the method of Barton 691 and Nakajima to include sends an acknowledgement of remote wipe to the application gateway server computer.
One would have been motivated to provide users with the benefits of controlling how mobile devices can be used (Barton 174, paragraph 0005). 
Regarding claim 6, Barton 691, Nakajima, and Barton 174 disclose the method of claim 5.  
Barton 691 discloses wherein clearing the content of the managed cache in the managed container comprises causing a low level destruction to the content within the managed cache (Barton 691, paragraph 0078, 61861736, paragraph 0077, Enterprise may make a selective wipe).
Regarding claim 15, Barton 691 and Nakajima disclose the application gateway server computer system of claim 11.  
Barton 691 discloses wherein the stored instructions are further translatable by the processor for:  determining that a managed container running on an unapproved device has connected to the application gateway server computer; and communicating, to the managed container running on the unapproved device, a remote wipe request or message, wherein the managed container running on the unapproved device clears content of a managed cache in the managed container and wherein the managed container running on the unapproved device performs the remote wipe independently of a local operating system of the unapproved device and without affecting other applications on the unapproved device (Barton 691, paragraph 0222, 61861736, paragraph 0216, mobile device maintains data connection with enterprise system, wiping the device of all enterprise and application data in response to a command received from the mobile device management system, device stolen; Barton 691, paragraph 0384, 61861736, paragraph 0369, enterprise’s IT department can initiate a selective wipe of a particular mobile device by issuing a wipe command to the device).
Barton 691 and Nakajima do not explicitly disclose sends an acknowledgement of remote wipe to the application gateway server computer.
However, in an analogous art, Barton 174 discloses sends an acknowledgement of remote wipe to the application gateway server computer (Barton 174, paragraph 0166, “At step 1109, the mobile device may transmit a selective wipe acknowledgement to the enterprise.  Such an acknowledgement may provide an indication to the enterprise that the selective wipe was successful.  The acknowledgement may include a listing of applications and/or listing of tickets that were affected/deleted by the selective wipe.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton 174 with the method of Barton 691 and Nakajima to include sends an acknowledgement of remote wipe to the application gateway server computer.
One would have been motivated to provide users with the benefits of controlling how mobile devices can be used (Barton 174, paragraph 0005). 
Regarding claim 16, Barton 691, Nakajima, and Barton 174 disclose the application gateway server computer system of claim 15.  Barton 691 discloses  wherein clearing the content of the managed cache in the managed container comprises causing a low level destruction to the content within the managed cache (Barton 691, paragraph 0078, 61861736, paragraph 0077, Enterprise may make a selective wipe)/
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (Barton 691) (US20140032691), filed October 3, 2013 (claiming priority to provisional 61806577 filed March 29, 2013, and provisional 61861736, filed August 2, 2013), in view of Nakajima (US20080201544), filed January 2, 2008, and Barton (Barton 174) (US20140109174), filed September 17, 2013, and further in view of Yankovich (US10078656), filed November 21, 2008. 
Regarding claim 7, Barton 691, Nakajima, and Barton 174 disclose the method according to claim 5.
Barton 691 discloses wherein clearing the content of the managed cache in the managed container comprises deleting a document in the managed cache without involving any application on the unapproved device (Barton 691, paragraph 0222, 61861736, paragraph 0216, mobile device maintains data connection with enterprise system, wiping the device of all enterprise and application data in response to a command received from the mobile device management system, device stolen; Barton 691, paragraph 0384, 61861736, paragraph 0369, enterprise’s IT department can initiate a selective wipe of a particular mobile device by issuing a wipe command to the device).
Barton 691, Nakajima, and Barton 174 do not explicitly disclose deleting all versions of a document.
However, in an analogous art, Yankovich discloses deleting all versions of a document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yankovich with the method/ application gateway server computer system of Barton 691, Nakajima, and Barton 174 to include deleting all versions of a document (Yankovich, paragraph 0048, document repository workspace application 210 [i.e., enterprise content] provides users with interactive access to a document repository for the storage and distribution of shared documents; paragraph 0049, any cached versions [i.e., plurality of versions] of the workspace application or document are removed)
. One would have been motivated to provide users with the benefits of enabling collaboration among workspace participants (Yankovich: paragraph 0081). 
Regarding claim 17, Barton 691, Nakajima, and Barton 174 disclose the application gateway server computer system of claim 15.
Barton 691 discloses wherein clearing the content of the managed cache in the managed container comprises deleting a document in the managed cache without involving any application on the unapproved device (Barton 691, paragraph 0222, 61861736, paragraph 0216, mobile device maintains data connection with enterprise system, wiping the device of all enterprise and application data in response to a command received from the mobile device management system, device stolen; Barton 691, paragraph 0384, 61861736, paragraph 0369, enterprise’s IT department can initiate a selective wipe of a particular mobile device by issuing a wipe command to the device).
Barton 691, Nakajima, and Barton 174 do not explicitly disclose deleting all versions of a document.
However, in an analogous art, Yankovich discloses deleting all versions of a document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yankovich with the method/ application gateway server computer system of Barton 691, Nakajima, and Barton 174 to include deleting all versions of a document (Yankovich, paragraph 0048, document repository workspace application 210 [i.e., enterprise content] provides users with interactive access to a document repository for the storage and distribution of shared documents; paragraph 0049, any cached versions [i.e., plurality of versions] of the workspace application or document are removed).
One would have been motivated to provide users with the benefits of enabling collaboration among workspace participants (Yankovich: paragraph 0081). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439